Citation Nr: 1761141	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition (claimed as left shoulder bursitis).

2. Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus of the right paracentral C5-6.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1977 to June 1981 and from March 1982 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  He subsequently withdrew this request in a form received in September 2011. 

The issue of a rating in excess of 10 percent for herniated nucleus pulposus of the right paracentral C5-6 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative osteoarthritic changes of the left shoulder are etiologically related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative osteoarthritic changes of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2017).

	



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a left shoulder condition due to active service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, an alternative to the nexus requirement exists: A Veteran may demonstrate a relationship to service through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303.  Under the continuity of symptoms provision, "symptoms, not treatment, are the essence of any evidence of continuity of symptom[s]."  Savage v. Gober, 10 Vet.App. 488, 496 (1997).

With regard to a current disability, the Veteran has several diagnosed left shoulder conditions, including osteoarthritis.  A May 2017 VA medical examination found that the Veteran suffered from acromioclavicular joint osteoarthritis in the left shoulder.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  Service treatment records (STRs) in January 1993, February 1993, and July 1993 noted that the Veteran was seen for complaints of left shoulder pain.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that the Veteran has persuasively demonstrated continuity of symptomatology since service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), supra.  The Veteran has asserted that his left shoulder pains have continued since his documented in-service injury, and multiple VA records support his contention.  December 2008, May 2009, April 2010 VA treatment records indicate that the Veteran has been seen for left shoulder pain since his service ended. 

The Board notes that a May 2017 VA examiner provided a negative nexus opinion, ultimately determining that the Veterans' left shoulder condition was "less likely than not (less than 50/50 probability) incurred in or caused by military service by evidence of record."  The examiner rationalized that because the Veteran was given a diagnosis of right C6 radiculopathy in July 1993, the Veteran's current left shoulder condition is unrelated.  The examiner, however, failed to account for a February 1993 MRI which found that the "posterior disc and osteophyte at C5-6 with mass effect upon the right side of the cord . . . finding does not fit with the described left-sided symptoms."  The July 1993 treatment record that the May 2017 examiner relied on also did not discuss the February 1993 MRI findings.  As the May 2017 examiner may have relied on evidence of low probative value, the May 2017 examination is insufficient as to the question of nexus.

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's left shoulder injury.  However, in light of the Veteran's competent and credible statements as to continuity of symptomatology since service, as well as the VA treatment records documenting continuous symptoms, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current left shoulder disability is related to service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The service-connection claim for a left shoulder disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), supra.


ORDER

Service connection for a left shoulder condition is granted.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

With regard to the increased rating claim, the Veteran has alleged that he suffers from flare-ups of cervical spine symptoms.  The May 2017 examiner noted these complaints, but failed to provide an estimate of the functional loss during flare-ups based on information in the medical records and elicited from the Veteran.  As such, the claim must be remanded for a new VA examination that adequately addresses the Veteran's reported flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine disability. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the cervical spine, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's cervical spine disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


